
	

115 S3515 IS: Wildfire-Resilient Communities Act
U.S. Senate
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3515
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2018
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide mandatory funding to the Secretary of Agriculture to carry out hazardous fuels reduction
			 projects on National Forest System land, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Wildfire-Resilient Communities Act. 2.Funding for hazardous fuels reduction projects on National Forest System land (a)DefinitionsIn this section:
 (1)At-risk community; fire regime I; fire regime II; fire regime IIIThe terms at-risk community, fire regime I, fire regime II, and fire regime III have the meanings given those terms in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
 (2)Hazardous fuels reduction projectThe term hazardous fuels reduction project means the removal or modification of flammable vegetation or woody debris through prescribed fire, thinning, brush removal, mastication, pruning, slash treatment, or a combination of those methods, on the condition that the method is ecologically appropriate, cost-effective, and selected on a site-specific basis.
 (3)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
				(b)Hazardous fuels reduction projects
 (1)In generalThe Secretary shall carry out hazardous fuels reduction projects on National Forest System land. (2)Project prioritiesIn carrying out paragraph (1), the Secretary shall prioritize hazardous fuels reduction projects that are—
 (A)conducted in areas that— (i)are within or adjacent to—
 (I)at-risk communities; or (II)high-value watersheds;
 (ii)have very high wildfire hazard potential; or (iii)are in fire regime I, fire regime II, or fire regime III; or
 (B)designed to integrate and simultaneously advance 2 or more of the goals established in the report of the Secretary of Agriculture and the Secretary of the Interior entitled The National Strategy: the Final Phase of the Development of the National Cohesive Wildland Fire Management Strategy and dated April 2014—
 (i)to create fire-adapted communities; (ii)to restore and maintain resilient landscapes; and
 (iii)to achieve safe, effective fire response. (c)Funding (1)In generalOn the first October 1 following the date of enactment of this Act, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section $1,000,000,000, to remain available until expended.
				(2)Receipt and
 acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under paragraph (1), without further appropriation.
 (3)Administrative and planning costsNot more than 10 percent of funding made available under paragraph (1) may be used for administrative and planning costs.
				3.Community planning assistance for at-risk communities
 (a)DefinitionsIn this section: (1)At-risk community; community wildfire protection planThe terms at-risk community and community wildfire protection plan have the meanings given those terms in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
 (2)Federal landThe term Federal land means the following: (A)National Forest System land reserved from the public domain.
 (B)The following land administered by the Secretary of the Interior: (i)Public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)).
 (ii)A unit of the National Park System. (iii)A unit of the National Wildlife Refuge System.
 (iv)Land held in trust for an Indian tribe. (3)Hazardous fuels reduction projectThe term hazardous fuels reduction project means the removal or modification of flammable vegetation or woody debris through prescribed fire, thinning, brush removal, mastication, pruning, slash treatment, or a combination of those methods, on the condition that the method is ecologically appropriate, cost-effective, and selected on a site-specific basis.
 (4)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (5)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture. (b)Development of MapNot later than 180 days after the date of enactment of this Act, and periodically thereafter, the Secretaries shall develop and publish a map depicting at-risk communities, including Tribal at-risk communities.
 (c)Planning and Preparing At-Risk Communities for WildfireSubject to the availability of appropriations, the Secretaries shall provide financial and technical assistance to at-risk communities adjacent to Federal land, including through States, to assist the at-risk communities in planning and preparing for wildfire, including—
 (1)cosponsoring and supporting the expansion of— (A)the Firewise USA Program;
 (B)the Ready, Set, Go program; (C)the Living with Wildfire program; or
 (D)programs similar to the programs referred to in subparagraphs (A) through (C) that are designed to advance fire-adapted communities;
 (2)supporting the development, updating, and implementation of community wildfire protection plans; (3)carrying out risk assessments and creating maps that depict wildfire risk, investment scenarios, and tradeoffs to assist in planning for response and suppression resource needs and implementing hazardous fuels reduction projects;
 (4)sharing costs to create defensible space for a distance of not less than 100 feet around a residence that was built before the date of enactment of this Act; and
 (5)planning and implementing cross-boundary hazardous fuels reduction projects as identified in a community wildfire protection plan.
 (d)Authorization of AppropriationsThere is authorized to be appropriated $100,000,000 to carry out this section for each fiscal year. 4.Collaborative Forest Landscape Restoration Program (a)In generalSection 4003(d)(3) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(d)(3)) is amended—
 (1)in subparagraph (A), by striking 10 and inserting 20; and (2)in subparagraph (B), by striking 2 and inserting 4.
 (b)Permanent reauthorizationSection 4003(f)(6) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)(6)) is amended by striking $40,000,000 for each of fiscal years 2009 through 2019 and inserting $100,000,000 for fiscal year 2019 and each fiscal year thereafter.
 5.County Stewardship FundSection 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c) is amended— (1)by redesignating subsection (j) as subsection (k); and
 (2)by inserting after subsection (i) the following:  (j)County Stewardship Fund (1)In generalThere is established in the Treasury of the United States a fund to be known as the County Stewardship Fund (referred to in this section as the Fund), to be administered by the Secretary.
						(2)Deposits
 Each fiscal year, an amount equal to 25 percent of the amounts collected as receipts under subsection (e) during the preceding fiscal year shall be deposited in the Fund.
 (3)AvailabilityAmounts in the Fund shall— (A)be used only for purposes described in paragraph (4); and
 (B)remain available until expended. (4)Purposes (A)In generalEach fiscal year, the Chief or the Director, as applicable, shall distribute from amounts in the Fund to each county in which a contract under subsection (b) was carried out on Federal land in the county during the preceding fiscal year a payment of an amount equal to 25 percent of the receipts generated from that contract.
 (B)Use of fundsA county receiving a payment under subparagraph (A) may use the payment for any governmental purposes.
							.
